655 F.2d 967
In re STAFF MORTGAGE & INVESTMENT CORPORATION, formerlyknown as Staff Realty Corporation, dba SondoDiagnostic Corporation, and dba CenturySeventy-Two Corporation, Bankrupt.Victoria S. BAIDA, et al.,1 Appellants,v.C. Douglas WIKLE, Trustee for the estate of Staff Mortgage &Investment Corporation, etc., Appellee.
No. 80-5089.
United States Court of Appeals,Ninth Circuit.
Submitted Aug. 5, 1981.Decided Aug. 21, 1981.

On Appeal from the United States District Court for the Central District of California; Albert Lee Stephens, Jr., Judge.
Isaac M. Pachulski, Stutman, Treister & Glatt, Los Angeles, Cal., for appellants.
John Wilson, Hill, Farrer & Burrill, Los Angeles, Cal., for appellee.
Before CHAMBERS and ANDERSON, Circuit Judges, and BILBY,* District Judge.
PER CURIAM:


1
In the absence of any facts which would permit us to significantly and properly distinguish Heinecke Instruments Company v. Republic Corporation, 543 F.2d 700 (9th Cir. 1976), In re Staff Mortgage, etc.;  Huffman v. Wikle, 550 F.2d 1228 (9th Cir. 1977), In re Bruce Farley Corporation; Starr v. Bruce Farley Corporation, 612 F.2d 1197 (9th Cir. 1980), and In re Staff Mortgage, etc.;  Greiner v. Wilke, 625 F.2d 281 (9th Cir. 1980) (and there are none), the judicial panels of this court are bound by the principles announced and followed in those decisions.  This is true whether we apply "law of the case," "stare decisis," or "collateral estoppel" principles.  (See Greiner v. Wilke, supra, at 282-283, applying stare decisis principles.)


2
Contrary to appellants' assertion, the issue of "general intangibles" as applied to the instruments involved here and in the cases cited above, has been presented to and decided by this court adversely to appellants' claims.  Greiner v. Wilke, supra, at 284, footnotes 1, 2, and 3.


3
The extensive and fruitless litigation and relitigation of these same issues in this bankruptcy proceeding must come to a halt.

The judgments below are

4
AFFIRMED.



1
 Victoria Baida; Alexandria Mamey; Paul Blumberg, Trustee for the Blumberg Trust; Rosalee Cheevers; Hazel Esposito; John Daniel, dec'd.;  Margaret Daniel; Stanley R. Doering; Floranne Doering; Katharina Donovan; Karin Brunswick; Singleton G. Edwards; Jessie L. Edwards; Marie Ellison; Wallace R. Evans; Bettie R. Evans; Mary S. Fisher; Elizabeth R. Larsen; Robert Pumphrey; Alex J. Gorles; Edith J. Hanes; Jean Hanes; Zella H. Woerner; Clarence A. Harman; Olive M. Harman; Carl H. Hauser; Jessie R. Hauser; Eloise Hertzberg; Laurence Leonard; Dorothy D. Jeffries (now Hamma); Myrtle May Dittrick; Harold M. Meyer; Edith S. Meyer; Clarence L. Miles; Mary P. Miles; Clarice E. Morton; Henry Morton (dec'd); Pamela Re; Lora M. Pollitt; Arthur J. Rauch; Rosalind Rauch; Larry R. Reed; Dorris G. Reed; Lillian A. Repensky; Joan M. Spreitzer; Carole A. Kendzora; Leoda Richards; Luke F. Smith; Susan Smith; William L. Timm; Barbara S. Timm; Mary A. Usher; Louise Way; Mildred S. Inhofe; Barbara Kidd; Dorothy L. Ward; Donald H. Ward; Margaret D. Courtney; William Chezeskny; and Helan Chezeskny


*
 The Honorable Richard M. Bilby, United States District Judge, District of Arizona, sitting by designation